536 So. 2d 1193 (1989)
STATE of Florida, Appellant,
v.
Sam RICHARDSON, Jr., Appellee.
No. 88-0497.
District Court of Appeal of Florida, Fourth District.
January 18, 1989.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John W. Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellee.
PER CURIAM.
The state challenges the sentence imposed upon appellee pursuant to a plea bargain. The sentence, which constituted a downward departure from the sentencing guidelines, was not accompanied by written reasons for the departure. We reverse, following State v. Johnson, 512 So. 2d 1116 (Fla. 3d DCA 1987), and remand to permit the trial court to provide written reasons for the departure, State v. Chaney, 514 So. 2d 436 (Fla. 4th DCA 1987), or, in the alternative, to permit appellee to withdraw his plea. See State v. Sims, 530 So. 2d 1089 (Fla. 4th DCA 1988); Chaney, 514 So.2d at 436.
REVERSED AND REMANDED.
HERSEY, C.J., and ANSTEAD and GUNTHER, JJ., concur.